DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 08 September 2022 have been entered. Applicant’s amendments have overcome each and every objection to the specification and claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 14 April 2022. Claim interpretation under 35 U.S.C. 112(f) is additionally withdrawn in light of the amendments to the claims.
Claim Objections
Claim 22 is objected to because of the following informalities:  "configured to couple one or more of a plurality of transducers the portable computing device" should be "configured to couple one or more of a plurality of transducers to the portable computing device".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-15, 17-18, 20-23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “provide audiometric testing of a patient according to one or more audiological standards using each of a plurality of transducers” in line 3 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if each audiological standard uses one of a plurality of transducers, whether each standard uses a different one of a plurality of transducers, or whether each standard uses every one of a plurality of transducers. The claim is interpreted as referring to providing testing according each of the one or more audiological standards using each of a plurality of transducers, such that each standard uses every one of a plurality of transducers.
Claim 22 recites the limitation “configured to couple one or more of a plurality of transducers”. There is insufficient clarity in this limitation; in particular, it is not clear of the “plurality of transducers” is the same as the plurality of transducers of claim 1 or if these may be some alternative transducers. The claim is currently interpreted as referring to one or more of the plurality of transducers of claim 1, and it is suggested that the claim thus be amended to “configured to couple one or more of the plurality of transducers”.
Claims 2, 4-9, 12-15, 17-18, 20-23, 25, and 27 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In light of the amendments to claims 1 and 6, the limitations of claim 9 appear to be fully encompassed by the claims from which it depends, such that claim 9 does not constitute a further limitation. In particular, claim 1 discusses generating, at the portable computing device, a plurality of test signals at least in part according to one or more input parameters and calibration data for the transducer, as well as wherein the portable computing device is programmed to use calibration data for each of the plurality of transducers; claim 6 discusses the portable computing device further comprising a Tone Generator Engine which is configured to generate a test signal of the plurality of test signals according to the one or more input parameters and calibration data for the transducer, such that it further limits claim 1 by requiring that a Tone Generator Engine of the portable computing device generate the test signal using the input parameters and calibration data. The limitation of claim 9 of "wherein the TGE is configured to enable use of calibration data for each of the plurality of transducers" thus appears to be fully encompassed by the previous claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blau (US 20190045293 A1).
Regarding claim 1, Blau teaches a portable hearing evaluation system comprising: 
a portable computing device programmed to provide audiometric testing of a patient according to one or more audiological standards using each of a plurality of transducers (Paragraph 0031, 34, 0066—a device including an audio unit and a processor…the device is connectable to an earphone…each device includes a computing platform having a processor and an audio unit to generate signals to a plurality of headphones….the device is configured to perform a hearing test to one or more users); 
and a transducer, of the plurality of transducers, releasably coupled to the portable computing device (Abstract, paragraph 0059—mobile device is connectable to one or more earphones; paragraph 0017—the earphone can be selected from a group of different kinds of earphones),
 wherein the portable computing device is programmed to generate, at the portable computing device, a plurality of test signals at least in part according to one or more input parameters and calibration data for the transducer such that the plurality of test signals are calibrated for the transducer (Paragraph 0008, 0058,  0071-0074—the device yields calibration data based on feedback signals from the earphone/transducer that is used to adjust the amplitude or frequency of the output signals to be calibrated for the earphone/transducer…following the calibration procedure, hearing testing is initiated including producing tones of definite gain level, where the gain level and test tones may be input parameters),
 and provide, on an output of the portable computing device, the plurality of test signals for playback on the transducer (Paragraph 0074—following the calibration procedure, the hearing testing procedure is initiated and the calibrated tones are transmitted from the device to a target ear via the headphones/transducer), 
wherein the portable computing device is programmed to use calibration data for each of the plurality of transducers (Abstract, paragraph 0034, 0059—mobile phone connectable to one or more earphones…processor is configured to yield calibration data based on analysis of feedback signals from the earphone(s) and generate one or more output signals to the earphone(s)).
Regarding claim 4, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches the system including a trigger, for use by the patient, to signal that he or she has heard a test signal (Paragraph 0105-0106, 0108—the testing may be performed by presenting tones  with increasing levels until the patient responds).
Regarding claim 6, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches wherein the portable computing device further comprises a Tone Generator Engine (TGE) (Paragraph 0008—the device includes an audio unit configured to generate one or more output signals, where the signals are adjusted based on calibration data…) configured to generate a test signal of the plurality of test signals according to the one or more input parameters and calibration data for the transducer (Paragraph 0008, 0058,  0071-0074—the device yields calibration data based on feedback signals from the earphone/transducer that is used to adjust the amplitude or frequency of the output signals to be calibrated for the earphone/transducer…following the calibration procedure, hearing testing is initiated including producing tones of definite gain level, where the gain level and test tones may be input parameters).
Regarding claim 9, Blau teaches the portable hearing evaluation system of claim 6. Blau additionally teaches wherein the TGE is configured to enable use of calibration data for each of a plurality of transducers (Paragraph 0008, 0058,  0071-0074—the device yields calibration data based on feedback signals from the earphone/transducer that is used to adjust the amplitude or frequency of the output signals to be calibrated for the earphone/transducer; Paragraph 0095—the system, including the headphones, should remain the same throughout the testing and calibration process, as the calibration is performed for the particular combination).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of Apfel (US 20120288119 A1).
Regarding claim 2, Blau teaches the portable hearing evaluation system of claim 1. However, Blau does not specifically teach wherein the test signals comprise one or more of test tones and speech stimuli. Apfel teaches a portable hearing evaluation system (Paragraph 0005-0008, Figs. 1-3—a system including a portable tone generator for performing a hearing test) wherein the test signals comprise one or more of test tones and speech stimuli (Paragraphs 0016, 0020, 0021—may produce tones and/or speech signals such as words). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the speech stimuli of Apfel in order to predictably improve the ability of the system to test hearing acuity by testing not just tone recognition but also speech recognition.
Regarding claim 5, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches a trigger, for use by the patient, to signal that he or she has heard a test signal, and additionally teaches that the device may be a mobile device that includes a display (Paragraph 0005—the device may be a standard device such as a laptop, tablet computer, media console, personal digital assistant, or smart phone…; Paragraph 0026—the digital assistant devices may be managed by user interfaces…; Paragraph 0066—the device may include a desktop, laptop, or tablet computer, a personal digital assistant or smart phone…may be a mobile device having a processor, memory, video display…), as well as teaching that it is common in the art for a trigger to be “a feedback button” to be pressed by the user to indicate that a tone was heard (Paragraph 0003). Apfel teaches a portable hearing evaluation system including a trigger, wherein the trigger comprises a button on a graphical user interface (Paragraph 0021—the computing device displays a button and instructions to the user to select the button when the user hears a tone). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the trigger button of Apfel via a simple substitution as the limitation is routine and common in the art and would perform the function of indicating a user response as in Blau.
Regarding claim 7, Blau teaches the portable hearing evaluation system of claims 1 and 6. Blau additionally teaches the TGE is configured to detect when a tone is played and adjust an output on the transducer according to whether a tone is detected (Paragraph 0105-0108—in the testing process, a tone is played and may be adjusted based on whether or not the user responds). Apfel teaches a portable hearing evaluation system wherein a device includes a portable tone generator (Paragraph 0014—the computing device can send and receive a wide variety of signals to and from the portable tone generator…the computing device controls operation of the portable tone generator; Paragraph 0016—control signals can include selected frequency information or other data suitable for instructing the generation of a sound…the control signal may include duration or length of time; Paragraph 0021—control signals are sent to generate a desired series of tones; Paragraph 0032—control signals include an identified frequency or speech part, an amplitude, and a duration), where the TGE is configured to detect when a word is played, and adjust an output on the transducer according to whether a word is detected (Paragraph 0018—generates a tone or word for the user…speech files include a word or part of speech which is used by controller in combination or alone to test speech recognition; Paragraph 0021—the control signals may be varied, altering the output on the transducer, based on the responses received from the user to pinpoint the user’s individual hearing loss). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the speech stimuli of Apfel in order to predictably improve the ability of the system to test hearing acuity by testing not just tone recognition but also speech recognition.
Regarding claim 13, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches wherein the portable computing device includes a user interface (Paragraph 0005—the device may be a standard device such as a laptop, tablet computer, media console, personal digital assistant, or smart phone…; Paragraph 0026—the digital assistant devices may be managed by user interfaces…; Paragraph 0066—the device may include a desktop, laptop, or tablet computer, a personal digital assistant or smart phone…may be a mobile device having a processor, memory, video display…) and wherein the portable computing device is configured to generate an audiogram based upon patient responses, wherein the user interface includes the audiogram (Paragraph 0031, 0037-0038—generating a digital audiogram profile based on the hearing test).
Regarding claim 21, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches wherein data of the audiometric testing is used to program a hearing product (Paragraph 0029—the audiograms may be integrated into a processor of noise cancelation earphones for converting the earphones to audio enhancing devices or hearing aid devices; Paragraph 0135-0145—the user audiogram may be applied to a variety of products to enhance the audio output to the user).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of further in view of Matsuyama (JP 2017042232 A).
Regarding claim 8, Blau teaches the portable hearing evaluation system of claim 6. Blau additionally generally teaches the portable tone generator may be calibrated prior to use by the patient , where calibration includes determining an amplitude adjustment for the transducer output (Paragraph 0008, 0058,  0071-0074—the device yields calibration data based on feedback signals from the earphone/transducer that is used to adjust the amplitude or frequency of the output signals to be calibrated for the earphone/transducer…following the calibration procedure, hearing testing is initiated including producing tones of definite gain level, where the gain level and test tones may be input parameters). However, Blau does not specifically teach wherein the TGE is configured to enable the portable computing device to be calibrated for the transducer by extrapolating an amplitude change for a single amplitude across a plurality of amplitudes. Matsuyama teaches a calibration method for biological sound measurement data (Abstract) wherein a correction curve indicating the correction amount of the amplitude of the sound is created based on the frequency and the amount of attenuation of the amplitude of a pure sound and the amplitude and frequency of a calibration sound such that a true signal may be obtained by adding the correction amount for each frequency to the signal (Claims 2-3). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau, known to utilize some method of calibration of the output level, with the particular calibration method of Matsuyama in order to provide a non-computationally-intensive means of calibrating the system to ensure accuracy of the hearing assessments performed using the system.
Claims 12, 15, 17-18, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of Lasry (WO 2016024170 A1).
Regarding claim 12, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches that some embodiments of the system include a user interface (Paragraph 0005, 0026, 0066), and that the device may include communication circuitry to communicate with a remote server (paragraph 0013, 0034). However, Blau does not specifically teach wherein the user interface enables an audiologist to specify characteristics of the test signals. Lasry teaches a hearing test system including a computer system which presents a user with a test sound and receives a response from the user in response to the test sound (Abstract), wherein the system includes a portable computing device which includes a user interface, wherein the user interface enables an audiologist to specify characteristics of the test signals (Paragraph 0005-0006—enables an audiologist to define and/or use one or more of a variety of hearing tests for testing a subject’s hearing…may generate a visual display for an audiologist to use to define a hearing test having a desired test sound or sequence of test sounds for transmitting to a subject and optionally having a desired input event for registering subject responses to the test sound). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the physician involvement of Lasry in order to predictably improve the usefulness of the device by allowing the hearing tests to be specified by a healthcare provider with relevant knowledge rather than utilizing random characteristics which may not be relevant to a user.
Regarding claim 15, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches wherein the system is configured to provide remote audiometric testing of the patient (Paragraphs 0004-0007, 0034, 0058), where the system may be connected to a remote server (Paragraphs 0013-0015, 0034). However, Blau does not specifically teach a remote computing device coupled to the portable computing device, wherein the remote computing device is configured to be used by an audiologist. Lasry teaches wherein the system is configured to provide remote audiometric testing of the patient, the system including a remote computing device, coupled to the portable computing device, wherein the remote computing device is configured to be used by an audiologist (Paragraph 0005-0006—enables an audiologist to define and/or use one or more of a variety of hearing tests for testing a subject’s hearing…may generate a visual display for an audiologist to use to define a hearing test; Paragraph 0017—may comprise a local computer device located at an audiometry test site together with the head phones and/or a remote computer system with which the local computer device communicates; Paragraph 0032-0033, 0042—the computer device on which the test composer composes a hearing test may be located remotely from the acoustic system and test response system with which the hearing test is executed…where the test composer may be an audiologist; Paragraph 0041—an audiologist may alternatively utilize an auxiliary computing device that is connected to the computer device as an alternative method of registering responses of the patient; Paragraph 0044—the test response system may alternatively be housed in two computer devices, one operated by the audiologist and one operated by the subject, wherein the audiologist controls the presentation of test sounds and the subject registers their responses; First location 22 and second location 24 of computing devices 22 and 70, Fig. 1A-1D; Computing devices 70 and 60, Fig. 1B;  Computing device 70 and computing device 72, Fig. 1D). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the physician involvement of Lasry in order to predictably improve the usefulness of the device by allowing the hearing tests to be specified by a healthcare provider with relevant knowledge rather than utilizing arbitrary characteristics which may not be relevant to a user while additionally improving user access to physician care and hearing testing outside of a medical office setting.
Regarding claim 17, Blau and Lasry teach the portable hearing evaluation system of claim 15. Lasry additionally teaches wherein the remote computing device is configured to send parameters to the portable computing device defining a test tone, wherein the portable computing device is configured to generate the test tone based upon the parameters (Paragraph 0005-0006—enables an audiologist to define and/or use one or more of a variety of hearing tests for testing a subject’s hearing…may generate a visual display for an audiologist to use to define a hearing test; Paragraph 0032-0033—the computer device on which the test composer composes a hearing test may be located remotely from the acoustic system and test response system with which the hearing test is executed…where the test composer may be an audiologist; Paragraph 0044—the test response system may alternatively be housed in two computer devices, one operated by the audiologist and one operated by the subject, wherein the audiologist controls the presentation of test sounds and the subject registers their responses).
Regarding claim 18, Blau and Lasry teach the portable hearing evaluation system of claim 15. Blau additionally teaches wherein the portable computing device is configured to receive input from the patient regarding whether or not the patient has heard the test signal (Paragraph 0105-0106, 0108—the testing may be performed by presenting tones  with increasing levels until the patient responds), and submit the same to the remote server (Paragraph 0034—after the hearing test, the audiogram profile is transmitted to the remote server). Lasry additionally teaches wherein the portable computing device is configured to receive input from the patient regarding whether or not the patient has heard the test signal, and submit same to the remote computing device (Paragraph 0044—the test response system may alternatively be housed in two computer devices, one operated by the audiologist and one operated by the subject, wherein the audiologist controls the presentation of test sounds and the subject registers their responses; Fig. 1D).
Regarding claim 22, Blau teaches the portable hearing evaluation system of claim 1. Blau also generally teaches a plurality of transducers may be coupled to the portable computing device ((Abstract, paragraph 0034, 0059—mobile phone connectable to one or more earphones…processor is configured to yield calibration data based on analysis of feedback signals from the earphone(s) and generate one or more output signals to the earphone(s)), wherein the portable computing device may be a computer or mobile phone (Paragraph 0005, 0066—the device may be a standard device such as a laptop, tablet computer, media console, personal digital assistant, or smart phone…), such that the a plurality of transducers (e.g. different headphones) may be connected to the portable computing device. However, Blau does not specifically teach a switch box configured to couple one or more of a plurality of transducers to the portable computing device. Lasry teaches a hearing test system including a computer system which presents a user with a test sound and receives a response from the user in response to the test sound (Abstract), wherein the system includes a switch box, enabling a plurality of transducers to be coupled to the portable computing device (Paragraph 0035—the possible transducers include at least one or any combination of more than one of an earphone, an earphone insert, bone-conduction vibrator, and/or an open-field speaker, where the open field speaker may be a plurality of open field speakers and the plurality of open field speakers may be a multichannel audio system). The use of multiple transducers at one time such as in the plurality of open field speakers implies the use of a switch. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the switch of Lasry in order to predictably improve the ability of the system to utilize multiple kinds of transducers with the same portable computing device, improving the ease of use of the device with multiple patients.
Regarding claim 23, Blau and Lasry teach the portable hearing evaluation system of claim 22. Lasry additionally teaches wherein the switch box includes a wired or wireless connection with the portable computing device on which the test signals are received, and a control link with the portable computing device on which control signals are received, the control signals used to activate a particular transducer of the plurality of transducers (Paragraph 0048—the test composer may select the type of transducer used for producing test sounds as well as whether test sounds are binaural or monoaural; Transducer selector 203 of computing device 30, Fig. 3; Computing device 30 is wirelessly connected to computing devices 70, 72, Figs. 1A-1D).
Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of Fausti (US 20130274628 A1).
Regarding claim 14, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches wherein the system may be used to perform the hearing test in a silent ambience (Paragraph 0094). However, Blau does not teach a soundproof booth, wherein the patient is located within the soundproof booth during testing, and the portable computing device may be located outside of the soundproof booth. Fausti teaches methods and systems for monitoring or testing the hearing of a user using a portable unit configured to present stimuli at a plurality of test frequencies and receive a user’s response to the stimuli to identify potential hearing issues (abstract) wherein the system may be utilized with a subject located in a sound booth (Paragraph 0134). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the sound booth of Fausti in order to provide additional means of isolating from ambient sounds, which would predictably improve the accuracy of the hearing test results.
Regarding claim 25, Blau teaches the portable hearing evaluation system of claim 1. Blau additionally teaches, generally, that calibration is performed far above ambient noise, such that the ambient noise level should be known (Paragraph 0094). However, Blau does not specifically teach wherein the system is configured to detect background noise, and either 1) determine whether test conditions are acceptable based on the background noise or 2) make compensating adjustments to the test data based upon the background noise. Fausti teaches wherein the system is configured to detect background noise, and either 1) determine whether test conditions are acceptable based on the background noise (Paragraph 0065 and 0069—the system includes a base unit capable of measuring background ambient noise…the ambient noise measurement feature can be configured to verify that testing conditions in remote locations are suitably quiet; Paragraph 0077—ambient noise measurements are recordable as desired to document calibration conditions; Paragraph 0115—can provide a microphone for the purpose of sensing ambient noise, wherein if the microphone signal exceeds a set level, the firmware algorithm traps the particular event; Claim 17) or 2) make compensating adjustments to the test data based upon the background noise. While Fausti teaches adjusting a test signal (Paragraph 0063 and 0069--…the ambient noise can be canceled using a technique called active noise cancellation to ensure the test sound presented to the user’s ear is not contaminated by the ambient noise source) rather than adjusting the test data based on the measured background noise, it does teach determining when test conditions are acceptable based on the measured background noise such that the limitations of the claim, which requires only one of the two recited features, are sufficiently taught. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the background noise detection of Fausti in order to provide additional means of accounting for the effects of background noise on the hearing evaluation, which would predictably improve the accuracy of the evaluation results.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of Lasry as applied to claims 12, 15, 17-18, 22-23  above, and further in view of Caregnato (WO 2017158312 A1). 
Regarding claim 20, Blau and Lasry teach the portable hearing evaluation system of claim 15. Blau additionally teaches, generally, the portable computing device communicating through a remote server (Paragraphs 0013-0015, 0034). However, neither Blau nor Lasry specifically teaches wherein the portable computing device and the remote computing device are configured to communicate with each other directly, and if direct communication is interrupted, communicate through a server. Caregnato teaches a method for processing physiological measurements using a mobile terminal (Abstract) wherein a measuring apparatus A and a mobile terminal T exchange information, and wherein if direct communication is interrupted, communicate through a server (If the connection between the measuring apparatus A and the mobile terminal T is interrupted, the method comprises an extra step of detecting a remote server S to exchange information; Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau and Lasry with the server communications of Caregnato in order to predictably improve the ease of use of the system in remote applications to ensure that a communication disruption would not prevent the remote computing device from communicating with the portable computing device.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blau in view of Fausti as applied to claims 14 and 25 above, and further in view of Rourke ("Tablet Audiometry..."). 
Regarding claim 27, Blau and Fausti teach the portable hearing evaluation system of claim 25. However, neither Blau nor Fausti specifically teaches the system is configured to detect narrowband background noise defined around a central frequency for each of a plurality of stimuli frequencies. Rourke teaches the use of a tablet audiometer as a portable hearing-testing device for use in a remote location (Background), wherein the tablet’s microphone is used to measure background noise at a narrowband defined around a central frequency for each of a plurality of stimuli frequencies (Tablet-based Audiometry—during testing, there is continuous frequency-specific background noise monitoring in place, where background noise is monitored in a 1/8 octave frequency-specific manner at the moment of sound administration….if the frequency-specific background level exceeds that of the test frequency during sound administration, an exception is generated…If the patient’s response is outside a normal threshold at a certain frequency during an exception, that test frequency is marked as being confounded by background noise). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Blau with the background noise detection of Fausti with the additional background noise detection parameters of Rourke in order to provide more specific means of accounting for the effects of background noise on the hearing evaluation, which would predictably improve the accuracy of the evaluation results.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1, 4, 6, and 9 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments with respect to claim(s) 2, 5, 7-8, 12-15, 17-18, 20-23, 25, and 27 are additionally moot as they rely on the arguments with respect to the rejection of claims 1, 4, 6, and 9.
The claims remain rejected under 35 U.S.C. 102/103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791